Citation Nr: 1628019	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-02 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 1, 2010 for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for prostate cancer and assigned an evaluation of 60 percent effective April 1, 2010.  See also December 2011 Rating Decision (granting an initial 100 percent rating for the prostate cancer, effective from April 1, 2010 forward).  The Veteran subsequently perfected an appeal concerning the assigned effective date.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's formal claim for service connection for prostate cancer was received on Mach 31, 2010, and he is reasonably shown to have met the criteria for service connection for prostate cancer as of that date; there were no claims for service connection for any disability filed prior to that date.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 31, 2010, but no earlier, for service connection for prostate cancer are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Initially, the Board notes that, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, because the outcome of the Veteran's appeal of the effective date of service connection for prostate cancer is determined by applicable law rather than disputed facts, VA's duties to notify and assist under the VCAA do not apply or are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than April 1, 2010 for service connection for prostate cancer.  He specifically asserts that, although the disabling effects of his cancer initially manifested in November 2007 following his prostatectomy, he was unable to file a claim for VA benefits for several years due to "the lack of [benefits eligibility] information from Veterans Affairs, particularly for Vietnam Veterans" and the amount of time required for him to "recover from surgery, research possible VA benefits, gather all of the necessary documentation and complete and submit the necessary paperwork."  See February 2012 Substantive Appeal (Statement in Lieu of Form 9).  He thus seeks an effective date reflecting the actual onset of his disability, rather than his date of claim.  See id.  

In this regard, the RO established an effective date for service connection for prostate cancer of April 1, 2010.  See August 2010 Rating Decision (granting service connection for prostate cancer, status post robotically assisted laparoscopic radical prostatectomy with erectile dysfunction, artificial sphincter placement, and other residuals, and assigning a 60 percent rating effective April 1, 2010); December 2011 Rating Decision (granting an initial 100 percent rating for the prostate cancer, effective from April 1, 2010 forward).  The assignment of the April 1, 2010 effective date was based upon the date stamped on the Veteran's initial application for compensation (VA Form 21-526).  See id.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Furthermore, in this contest, the terms "claim" or "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R.  3.1(p), 3.155(a) (2015).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, the Veteran does not contend, nor does the evidence reflect, that he ever filed a claim for service connection for any disability, including specifically for prostate cancer, at any time prior to 2010.  Rather, the Veteran acknowledges in correspondence submitted during the pendency of the appeal that the effective date assigned by the RO "represents the date [he] began the application process for disability compensation rather than the actual start date of [his] disability."  See August 2011 Correspondence.  Nevertheless, the Veteran asserts that the effective date for service connection for prostate cancer should be November 26, 2007, which is the date of his initial prostate surgery, and which "marked the beginning of [his] disability."  See id. (enclosing private medical records regarding his prostate cancer treatment).  See also November 2007 Loma Linda University Medical Center Operative Report (discussing the Veteran's "Robotically assisted laparoscopic radical prostatectomy with bilateral pelvic lymph node dissection"); October 2010 Notice of Disagreement (NOD) (reporting that his prostate cancer residual symptomatology began following his initial surgery in November 2007).

The Board is sympathetic toward the Veteran's well-articulated and sincere arguments presented in his documentation in support of this appeal.  However, as discussed above, effective dates are governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  This regulation prohibits the assignment of an effective date for service connection earlier than the date of claim, where, as here, the claim for service connection was filed more than a year after the Veteran's separation from service.  See 38 C.F.R. § 3.400(b)(2).  There is no correspondence in the claims file dated prior to the Veteran's initial 2010 application for compensation which can reasonably be construed as a claim for service connection for prostate cancer.  See 38 C.F.R. §§ 3.151, 3.155 (2015).  

Moreover, the Veteran does not contend that he filed a separate or additional unacknowledged claim.  Rather, the Veteran's argument is essentially one of equity, i.e., that he was prevented from filing a claim for VA benefits for several years through no fault of his own, and therefore should be granted VA compensation for that prior.  The Board, however, is bound by the statutes and regulations discussed above.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2015).  And neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court), as legal bodies of statutory creation, are empowered to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. § 503(b); McCay v. Brown, 9 Vet. App. 183, 189 (1996) (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion).  See also Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  See, too, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003); and Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam) (holding that the doctrine of equitable tolling does not apply to the assignment of an effective date under 38 U.S.C.A. § 5110, as section 5110 does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances).  

Furthermore, to the extent that the Veteran asserts entitlement to an earlier effective date based on "the lack of information from Veterans Affairs, particularly for Vietnam Veterans," the Board notes that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380   (1947); cf. Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  

Accordingly, the assignment of an effective date in November 2007 for the prostate cancer residuals, based on the date of disability onset rather than the date of claim, is unwarranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where he law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  


Despite this, the Board finds that an earlier effective date may nevertheless be assigned.  Specifically, an earlier effective date of March 31, 2010 is warranted, so 1 day prior to the currently assigned effective date of April 1, 2010.  In this regard, although the Veteran's initial application for compensation (VA Form 21-526) was date stamped by the RO as received on April 1, 2010, the facsimile transmission verification report accompanying the submission, as well as the time and date header on the facsimile itself, reflect that the Veteran's claim was received by FAX at VA's San Diego Regional Benefit Office on the preceding day, March 31, 2010, at 2:01 PM.  See March 2010 Transmission Verification Report; March 2010 County of Riverside Department of Veterans' Services FAX Transmittal Cover Sheet; March 2010 Appointment of Veteran's Service Organization as Claimant's Representative (VA Form 21-22); and March 2010 Veteran's Application for Compensation and/or Pension (VA Form 21-526) (all containing the FAX header indicating receipt by VA on March 31, 2010).  See also 38 C.F.R. § 3.1(r) ("Date of receipt means the date on which a claim, information or evidence was received in the Department of Veterans Affairs. . .").  

The assignment of an effective date in March 2010, rather than April 2010, is of particular significance because, with few exceptions, the payment of VA compensation benefits generally begins the first day of the month following the effective date of the award.  See, e.g., 38 U.S.C.A. § 5111(a)(1) (West 2014) (". . . payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective . . ."); 38 C.F.R. § 3.31 (2015).  See also August and December 2011 Notification Letters (reflecting a payment start date of May 1, 2010 based upon the effective date in April 2010).  Therefore, the assignment of a March 31, 2010 effective date entitles the Veteran to an additional month of VA benefits.  


The Board also notes that, as discussed, the record reflects that the Veteran's prostate cancer was productive of residual symptomatology as early as 2007.  See, e.g., August 2010 VA QTC Examination Report (documenting prostate symptomatology occurring since 2007).  It is thus reasonably established that he met the criteria for service connection for prostate cancer as of March 31, 2010.  See 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2015).  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Accordingly, because the date of receipt of the claim for service connection for prostate cancer is March 31, 2010, an effective date of March 31, 2010 for the award of service connection for chronic fatigue syndrome is granted.  38 C.F.R. § 3.400(b)(2).  This is, however, the earliest date that may be assigned for the award of service connection.  See id.  Thus, entitlement to an effective date prior to Mach 31, 2010 is not warranted.


ORDER

An effective date of March 31, 2010, but no earlier, for the award of service connection for prostate cancer is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


